ALVIN B. RUBIN, Circuit Judge,
dissenting:
Having delivered a homily on the virtues of the discovery conference and the importance of judicial management in accordance with the Federal Rules of Civil Procedure, my brothers promptly prove the difference between preaching and practice by affirming a judgment so summary that it denies *143the plaintiff, Union City Barge Line, Inc., the opportunity to conduct discovery so that it might adduce evidence in support of its claim and thus gain a trial on the merits. This decision is based on the thesis that Union City “failed to make a sufficient factual showing of the existence of essential elements in each of its antitrust claims.” Yet it could not make such a factual showing of evidence in the possession of its adversary without discovery.
The opinion buttresses its circuitous reasoning by pointing to areas in which Union City stated that “discovery was evaded” and the issues were “obfuscated,” and finding that the facts Union City stated that it hoped to discover were inadequate to support a claim. This assumes that a party should know before discovery exactly what it hopes to uncover. If so, then the very name of the process is misleading, for in fact one can only “discover” the unknown. The Federal Rules of Civil Procedure clearly recognize this, for Rule 26 permits “discovery regarding any matter, not privileged, which is relevant to the subject matter involved in the pending action,” and states, “It is not ground for objection that the information sought will be inadmissible at the trial if the information sought appears reasonably calculated to lead to the discovery of admissible evidence. ”1
The conclusion, without knowing what discovery might disclose, that “no matter how much more discovery Union City conducts, it cannot make a sufficient showing on every essential element of its claims,” assumes the premise. The majority never state how they know what admissible evidence discovery would uncover, for the only basis for their surmise is Union City’s inability to state precisely what it expects to find. On that basis, Christopher Columbus’ voyage should be a nullity for he found, or to put it more accurately, discovered, something far different from what he expected.
The majority find that Union City is not entitled to “full-blown discovery.” It has had no real discovery at all. And it is entitled to real — even full-blown — discovery on all issues before its complaint, which admittedly states a cause of action, is doomed by a summary judgment on the basis that there is no genuine issue of any material fact. I therefore respectfully dissent.
I.
Union Barge did not sit idly by. It was repeatedly delayed or frustrated by the defendants and the district court. The record discloses the following:
1. After the complaint was filed on September 14,1984, the three principal defendants filed motions for extensions of time to plead. These were granted without opposition. Then Channel Fueling and Union Carbide filed motions for further extensions. Again, without opposition, these were granted. Three defendants filed their answers by December 3, 1984. Some of the defendants then filed motions to dismiss, on which skirmishing continued for some time.
2. On January 17, 1985, Union Barge filed a motion for a protective order in order to obtain materials discovered in a related suit. On the same day, three of the defendants objected. Thereafter, two more also objected.
3. On August 16, the court granted Union Barge’s motion to obtain materials from the related suit. Soon thereafter Channel Fueling sought reconsideration of this order, but the court did not rule on this motion.
4. On August 21, 1985, Union Barge filed notices that it intended to take depositions of Channel Fueling and three individuals.
5. The next day, defendants E.W. Say-bolt and Union Carbide filed a motion for summary judgment.
6. On June 3, Channel Fueling filed a motion for a protective order staying discovery. Union Barge filed its opposition two months later.
7. On September 10-12, Union Barge filed notices that it wished to depose twelve *144more officers or employees of the defendants and two other corporations.
8. On September 18, Channel Fueling filed a motion to quash the deposition of its officers and employees.
9. On September 27, Union Barge sought sanctions against Channel Fueling for failure to comply with its discovery requests or, in the alternative, an order compelling discovery.
10. None of these motions having been ruled on, the plaintiffs filed a request for a discovery conference on October 2.
11. On October 8, Channel Fueling objected to Union Barge’s discovery attempts.
12. On October 10, Channel Fueling objected to a discovery conference, and Union Carbide sought a protective order barring all “further discovery.”
13. On November 4, Union Barge filed motions to compel E.W. Saybolt and Union Carbide to comply with its discovery motions.
14. Having acted on none of these motions, save ordering the production of material from the related suit, the district court entered a final judgment on November 21.
Thus, although Union City had noticed twenty depositions, it succeeded in obtaining only two. It was never able to depose the officials of any of the defendants, and was unable to depose any representative of either Union Carbide or Gulf Coast. Although it had filed three motions to compel discovery, the district court ruled on none save to grant, somewhat belatedly, permission to use the related-case material. Despite this order, it is not clear whether this material was ever produced. The defendants filed eight motions to obtain protective orders, quash subpoenas, and stay discovery. The district court ruled on none.
II.
The majority correctly conclude that “[tjhis was a fundamental breakdown in discovery between the parties, coupled with a total lack of discovery management by the court.” I therefore agree with the majority’s statement: “[w]e view the court’s failure to hold the discovery conference to be in error.”
Nonetheless, the majority promptly proceed to hold that error — indeed, series of errors — harmless. This finding, made in the name of “judicial economy and practicality,” relies partly on Union City’s failure to comply literally with Rule 56(f) in seeking a continuance. Union City did not present, as required by Rule 56(f), affidavits stating the reasons why it could not then present facts justifying its opposition to summary judgment. This court, however, has never insisted on literal compliance with Rule 56(f).2 Moreover, the majority cite with approval an opinion in which the Eleventh Circuit also overlooked failure to seek a continuance in Rule 56(f) terms.3 Summary judgment should be “otherwise appropriate” before the court rests on Rule 56(f).4
The majority also find that, even if we “treat Union City’s responses to summary judgment as an attempt to comply with Rule 56(f),” no amount of future discovery would lend sufficient support to Union City’s claims. As the Supreme Court stated in Celotex Corp. v. Catrett,5 however, summary judgment for failure to marshal evidence in support of a claim is warranted only “after adequate time for discovery.” The requirement of adequate time for discovery certainly implies that proper discovery requests are granted. Indeed, as the Court there noted, “The parties had conducted discovery, and no serious claim can be made that respondent was in any sense ‘railroaded’ by a premature motion *145for summary judgment.”6 Union Barge has perhaps not been railroaded but it has certainly been shipped downriver.
The Supreme Court reminded us, in Poller v. CBS, Inc.,7 that “[s]ummary procedures should be used sparingly in complex antitrust litigation where motive and intent [and here anticompetitive impact] play leading roles [and] the proof is largely in the hands of the alleged conspirators.” This does not, of course, mean that summary judgment should never be granted in such cases, but it does caution that the coup de grace should be administered only after a fair chance for discovery is afforded. As this court observed recently in Sutton v. United States,8 “The summary judgment process, in which affidavits and depositions, both pro and con, are submitted will reveal exactly what facts exist, not just what the parties generally claim to exist.”
The issue before us is not whether Union City should prevail or even whether it should escape summary judgment if it fails to show the existence of a genuine dispute of material fact after having a reasonable chance to do so. Union City was denied its right under the Federal Rules to the fair and efficient handling of its suit. It was denied its right to discovery. It is nonetheless thrown out of court because, on appeal, without an adequately developed record and in the face of recognized and branded error, the majority suppose that they know not only what Union City might have learned had it been accorded its rights initially, but also that this evidence would not have created an issue sufficient for trial. From such a conclusion I must respectfully dissent.

. Fed.R.Civ.P. 26(b)(1) (emphasis added).


. See Littlejohn v. Shell Oil Co., 483 F.2d 1140, 1145-46 (5th Cir.) (en banc), cert. denied, 414 U.S. 1116, 94 S.Ct. 849, 38 L.Ed.2d 743 (1973); XRT, Inc. v. Krellenstein, 448 F.2d 772 (5th Cir.1971).


. Wallace v. Brownell Pontiac-GMC Co., 703 F.2d 525, 527 (11th Cir.1983).


. Pasternak v. Lear Petroleum Exploration, Inc., 790 F.2d 828, 832-33 (10th Cir.1986).


. 477 U.S. 317, -, 106 S.Ct. 2548, 2552-53 (1986).


. Id. at-, 106 S.Ct. at 2554.


. 368 U.S. 464, 473, 82 S.Ct. 486, 491, 7 L.Ed.2d 458 (1962). See also Indusrial Inv. Dev. Corp. v. Mitsui & Co., Ltd., 671 F.2d 876, 884 (5th Cir. 1982), vacated on other grounds, 460 U.S. 1007, 103 S.Ct. 1244, 75 L.Ed.2d 475 (1983). ‘


. 819 F.2d 1289, 1299 (5th Cir.1987).